DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/US2019/032592 filed on 16 May 2019, which claims benefit under 35 USC 119(e) to US provisional application Nos. 62/725,615 and 62/672,230 filed on 32 Aug. 2018 and 16 May 2018, respectively.

Information Disclosure Statement
The information disclosure statement filed on 17 Aug. 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US 2005/0260126 A1; published 24 Nov. 2005; see attached 892).

	Kudo et al. teach diagnostic probes and remedies for diseases with accumulation of prion protein and stain for prion protein (see title).  Kudo et al. disclose N-455 
    PNG
    media_image1.png
    129
    385
    media_image1.png
    Greyscale
 and N-408 
    PNG
    media_image2.png
    160
    386
    media_image2.png
    Greyscale
 (see pgs. 16 and 17; [0022]).  The former read in part on compound of instant formula (I) 
    PNG
    media_image3.png
    169
    318
    media_image3.png
    Greyscale
 wherein R1=R2=R3=R4=R6=R12=R13=R14=H, R5=Me, and n=1. Kudo et al. teach that N-408 and N-455 have Ki values of 10 nM (see table 4).  Kudo et al. disclose N-450 and BF-191.  Kudo et al. teach N-224 with a Ki value of 1 nM (see table 4).  Kudo et al. teach that the compounds have application in as prion bio-imaging probes for detecting abnormal prion proteins in patients (see [0202]).  Kudo et al. teach positron emission tomography and 11C as a positron emitting radionuclide (see [0159]).  Kudo et al. teach methods for the diagnosis of disease in which prion protein is accumulated, comprising employing a compound therein (see [0154], [0158] claim 15).  Kudo et al. teach the brain (see [0001]).  Kudo et al. teach amyloid (see [0203]).  Kudo et al. teach that R3 may be -OH (see [0032], [0136], BF192, N-232) or may be halogen (see [0032], [0136], N450, N450)..
	Kudo et al. do not teach a compound of instant formula (I) wherein R6=MeO or halo and at least one R1-6 comprising an in vivo imaging moiety.  Kudo et al. do not teach a compound of instant formula I wherein R5=H.  Kudo et al. do not teach as compound of instant formula I wherein R3 is amino group -NR9R10 wherein R9 and R10 are independently hydrogen or comprising an in vivo imaging moiety.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Kudo et al. (N-408) by repositioning a MeO- so that it is in the para-position as taught by Kudo et al. because it would have been expected to provide an equivalent compound suitable as a probe for detecting abnormal prior proteins in a patient.  Position isomers are prima facie obvious.  See MPEP 2144.09.II.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Kudo et al. by further incorporating at least [11C]MeO as a positron emitting radiolabel as taught by Kudo et al. because it would have been expected to advantageously enable in vivo imaging of prion diseases by PET.   It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Kudo et al. by further substituting the meta-MeO with a halogen, such as bromo or chloro, as taught by Kudo et al. because it would have been expected to provide an equivalent compound suitable as a probe for detecting abnormal prior proteins in a patient.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Kudo et al. by further placing an amino (-NH2) or a -NH[11C]Me substituent at the position corresponding to R3 of instant formula (I) as taught by Kudo et al. because it would have been expected to result in an equivalent compound suitable as a probe for detecting abnormal prion protein in a patient.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Kudo et al. by further substituting the 4-MeO with 4-OH as taught by Kudo et a. because it would to enable an equivalent compound suitable as a probe for detecting abnormal prior proteins in a patient. The 4-OH- substituent have been obvious to try by choosing from an identified predictable solution.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kudo et al. (method comprising administering a compound into the body of a subject, followed by acquiring images non-invasively on an instrument such as PET) by further administering the 11C-labeled compound made obvious by Kudo et al. and scanning the brain the subject as taught by Kudo et al. because it would have been expected to enable a brain imaging method suitable for in vivo detection of prion disease.


Claims 1-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US 2005/0260126 A1; published 24 Nov. 2005; see attached 892), in view of Kung et al. (US 2007/0031328 A1; published 8 Feb. 2007; see attached 892) and Filho et al. (New J. Chem.; published 2017; see attached 892).

	Kudo et al. teach as discussed above.  
	Kudo et al. do not further teach a compound of instant formula III or (E)-2-bromo-4-(2-(6-((2-(2-fluoroethoxy)ethyl)(methyl)amino)-5-methylbenzo[d]thiazol-2-yl)vinyl)phenol.
	Kung et al. teach radiolabeled pegylation of ligands for use as imaging agents (see title).  Kung et al. disclose the fluoro-PEG of formula 
    PNG
    media_image4.png
    78
    220
    media_image4.png
    Greyscale
 (see Fig. 1).  Kung et al. teach that the advantage of the present method is that the EG or PEG chain can lower lipophilicity and improve bioavailability (see [0024], [0025}).  
	Filho et al. teach as the design, synthesis and photophysical studies of styryl-based push-pull fluorophores with remarkable solvatofluorochromism (see title).  Filho et al. teach that Ono and coworkers reported two methylenemalonitrile-containing benzothiazole push-pull dyes with high affinity to probe αβ amyloid aggregates in the human brain (see pg. 13760).  Filho et al. teach benzothiazole-based push-pull dyes of formula 
    PNG
    media_image5.png
    130
    296
    media_image5.png
    Greyscale
 (see table 1).  Filho et al. teach that the presence of the 6-amino functionality can be beneficial for further modification (see pg. 13761).  Filho et al. teach that the ease of N-alkylation renders this position ideal as a prospective anchoring point for further bioconjugation (see pg. 13767).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Kudo et al. by further placing a 18F-Et-O-Et-NH- at the position corresponding to R3 of instant formula I as taught by Kudo et al, Kung et al., and Filho et al. because it would advantageously further enable a push-pull fluorophore with improved bioavailability capable of easy 18F-labeling.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Kudo et al. by further placing a 4-OH at the phenyl ring and by adding an Me to the 18F-Et-O-Et-NH-  as taught by Kudo et al. because it would have been expected to provide an equivalent compound suitable as a probe for detecting abnormal prior proteins in a patient.  It is prima facie obvious to add a Me group to an amino substituent.  See In re Wood, 199 USPQ 137 (CCPA 1978) and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US 2005/0260126 A1; published 24 Nov. 2005; see attached 892), in view of Kung et al. (US 2007/0031328 A1; published 8 Feb. 2007; see attached 892) and Filho et al. (New J. Chem.; published 2017; see attached 892), in further view of Férriz et al. (Curr. Pharmaceutic. Des.; published 2010; see attached 892).

	Kudo et al. teach as discussed above.  Kudo et al. disclose compound N-441 and N-450 (see pg. 16).
	Kudo et al. do not further teach a compound of instant formula V or (E)-2-bromo-4-(2-(6-((2-(2-fluoroethoxy)ethyl)(methyl)amino)-5-methylbenzo[d]thiazol-2-yl)vinyl)phenyldimethylcarbamate.
	Kung et al. teach as discussed above.
	Filho et al. teach as discussed above.
	Férriz et al. teach prodrug design of phenolic drugs (see title).  Férriz et al. teach that the presence of the phenolic group brings the possibility of prodrug approach making the possible the improvement of pharmaceutical, pharmacokinetic, and/or pharmacodynamics properties of the parent drug (see pg. 2033).  Férriz et al. teach carbamate ester prodrugs of phenols.  After hydrolysis these carbamate esters release the parent drug and carbamic acid which is chemically stable, undergoing decomposition to amine and CO2 (see pg. 2040; scheme 5; Fig. 17).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Kudo et al. by further forming a dimethylcarbamate ester from the 4-OH- group as taught by Ferriz et al. because it would advantage enable a prodrug of the phenol.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the Kudo et al. by further incorporating a 5-Me group as taught by Kudo et al. because it would have been expected to provide an equivalent compound suitable as a probe for detecting abnormal prior proteins in a patient.  

Claims 1-6, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US 2005/0260126 A1; published 24 Nov. 2005; see attached 892), in view of Morais et al. (Bioorg. Med. Chem.; published 2011; see attached 892).

	Kudo et al. teach as discussed above.
	Kudo et al. do not teach a method of detecting preformed fibrils of alpha-synuclein and diagnosis of a subject with or at risk of Parkinson’s disease.
	Morais et al. teach the synthesis and in vitro evaluation of fluorinated styryl benzazoles as amyloid-probes (see title).  Morais et al. teach that β-amyloid plaques and tau neurofibrillary tangles in AD, and Lewy bodies mainly composed of alpha-synuclein (α-syn) in PD are thought to play a central role in these disorders (see pg. 7698).  Morais et al. teach that among all the tested compounds the styryl-benzothiazole 1-E has shown the highest affinity for a-syn aggregates (see pg. 7701).  The newly synthesized styryl benzazole derivatives hold promise as amyloid fibril detection agents that once labeled with positron emitter 18F may be explored to design amyloid avid radioprobes for in vivo detection of amyloid structures typical of neurodegenerative disease such as AD and PD.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kudo et al. by further administering the 11C-labeled compound made obvious by Kudo et al. to a subject having PFFs of α-syn and/or PD and scanning the brain the subject and creating as taught by Kudo et al. and Morais et al.  because it would have been expected to advantageously enable the diagnosis of PFFs of α-syn and/or PD.

Claim(s) 1-3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2015/0258175 A1; published 17 Sep. 2015; see attached 892), in view of Kudo et al. (US 2005/0260126 A1; published 24 Nov. 2005; see attached 892).

	Yu et al. teach a method of treating cancer (see title).  Yu et al. teach inhibitors of EZH2 including 2-[(E)-2-(3,4-dimethoxyphenyl)ethenyl]-1,3-benzothiazole  
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (see [0130], table 1).  Yu et al. teach radioactive moieties (see [0196]).  This reads on a compound of instant formula I wherein R1-R4=H; R12-R14=H; n=1; R5=Me; and R6=MeO.
	Yu et al. do not teach a compound of instant formula I wherein at least one of R1-R6 comprises an in vivo imaging moiety such as 11C.  Yu et al. do not teach a method of brain imaging comprising a) administering a compound of claim 1 to a subject, b) scanning the brain of the subject for an in vivo imaging moiety, c) locating the in vivo imaging moiety in the brain of the subject, and d) creating an image of the subject indicating the location of the in vivo imaging moiety.
	Kudo et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Yu et al. by substituting an MeO- with [11C]MeO- as taught by Kudo et al. because it would have been expected to advantageously enable PET imaging EZH2 expression in cancer patients.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Yu et al. by further administering the 11C-labeled compound to a subject, scan the brain of the subject for the 11C imaging moiety, locate the 11C moiety in the brain of the subject, and create an image of the subject indicating the location of the in vivo imaging moiety as taught by Kudo et al. because it would have been expected to advantageously enable PET imaging EZH2 expression in brain tumors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618